This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36347

 5 ALEXANDER CAMPBELL,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana H. Zamora, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Alexander Campbell
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 VANZI, Chief Judge.

17   {1}    Defendant appeals from the district court’s order remanding to the metropolitan

18 court for imposition of the original sentence following a de novo trial. On appeal,
 1 Defendant raises five issues on appeal: (1) the metropolitan court and district court

 2 failed to arraign him within thirty days of arrest; (2) various discovery issues; (3)

 3 denial of his request for a jury trial; (4) limiting his ability to admit exhibits; and (5)

 4 allegations against Deputy Wooten. This Court issued a calendar notice, proposing to

 5 affirm with respect to each of the issues raised. In response, Defendant has filed a

 6 memorandum in opposition to this Court’s notice of proposed disposition, which we

 7 have duly considered. However, we note that while Defendant continues to assert his

 8 claims are correct and that the metropolitan court and district court erred, he provides

 9 no authorities to support his conclusions. It is the Appellant’s burden on appeal to

10 “clearly point out error in fact or law” with this Court’s proposed disposition.

11 Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our

12 courts have repeatedly held that, in summary calendar cases, the burden is on the party

13 opposing the proposed disposition to clearly point out errors in fact or law.”). “A party

14 responding to a summary calendar notice must come forward and specifically point

15 out errors of law and fact,” and the repetition of earlier arguments does not fulfill this

16 requirement. See State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759

17 P.2d 1003, superseded by statute on other grounds as stated in State v. Harris, 2013-

18 NMCA-031, ¶ 3, 297 P.3d 374. While Defendant may assert that this Court’s notice

19 of proposed disposition was in error, his failure to provide authority to support his

20 argument or to develop clear legal arguments is insufficient to carry his burden on

                                                2
1 appeal. Curry v. Great Nw. Ins. Co., 2014-NMCA-031, ¶ 28, 320 P.3d 482 (“Where

2 a party cites no authority to support an argument, we may assume no such authority

3 exists.”); Elane Photography, LLC v. Willock, 2013-NMSC-040, ¶ 70, 309 P.3d 53

4 (“We will not review unclear arguments, or guess at what a party’s arguments might

5 be.” (alteration, internal quotation marks, and citation omitted).

6   {2}   Accordingly, we affirm.

7   {3}   IT IS SO ORDERED.


8                                         __________________________________
9                                         LINDA M. VANZI, Chief Judge

10 WE CONCUR:


11 _________________________________
12 MICHAEL E. VIGIL, Judge


13 _________________________________
14 M. MONICA ZAMORA, Judge




                                             3